           Case 3:19-cv-07722-VC Document 54 Filed 04/06/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION
11

12
     TRAVIS SCOTT KING by and through his                       3:19-cv-07722-VC
13   Guardian Ad Litem Breanna Raymundo,
     and BREANNA RAYMUNDO,                                      [PROPOSED] ORDER GRANTING
14                                                              STIPULATED REQUEST FOR ORDER
                                              Plaintiffs,       CHANGING TIME [L.R. 6-2]; ORDER
15                                                              REFERRING CASE TO MAGISTRATE
                     v.                                         JUDGE LAUREL BEELER FOR
16                                                              SETTLEMENT CONFERENCE
17   RONALD DAVIS AND DOES 1-25,                                AS MODIFIED
     inclusive,
18                                                              Judge:        The Honorable Vince Chhabria
                                            Defendants.         Trial Date:   September 13, 2021
19                                                              Action Filed: November 22, 2019
20

21

22          Plaintiffs King and Raymundo, Defendants Tran and Nee, and Defendants Davis and Dews,

23   by and through their counsel of record, submitted a stipulated request for an order changing time

24   and for an order referring this case for a settlement conference. Having read and considered the

25   stipulation, and the accompanying Declaration of Robert W. Henkels, and good cause appearing,

26   the parties’ stipulated requests are GRANTED. AS MODIFIED.

27   ///

28   ///
                                                            1
      [Proposed] Order Re Sec. Stip. Request for Order Changing Time; Order re Referral to MSC (4:19-cv-03691-YGR)
Case 3:19-cv-07722-VC Document 54 Filed 04/06/21 Page 2 of 2
